Title: To Benjamin Franklin from Thomas Digges, 26 September 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 26. Sept 1780
My friend Mr Bromfield can best explain to You the business He is going upon as well as give you every accot. of the proceedings relative to the Brigantine Temple (the Cartel) in which He came from Boston. As I forwarded five Seamen from among our frds. to that vessel this day, I hope it will not be many days before She sails. There being nine Seamen, taken in a Ship of Ridleys bound from Baltime to Holland now on board the Tender at the Tower for after commitment to Forton, I got Mr Temple to Petition the admiralty that these men be allowd to navigate the Cartel away; for every favour has been shewn towards the getting the vessel away but allowing Her American Seamen to navigate Her back. I am to have an ansr. tomorrow & from appearances hitherto I have reason to expect it will be granted, as there is not the old stale plea that americans Committed for Treason cannot be releasd from Prison without tryal or pardon.
I begin now to expect Mr Saml H——ys return hither. I should be glad to get by Him your passport for Mr Jno Bowmans baggage to Carolina, & to hear if the Picture sent by Miss Georgiana got safe, for she has once or twice applyd to me with anxiety about it. Mr Bowens some time ago recd it & wrote me it should be soon forwarded by a safe conveyance. I should be also glad to hear of the safe arrival of that from Amsterdam left by Mr Champion.
I mentiond in my late letter to you, an appearance here that the Cabinet had seemingly abandond the American war; for several days past the reports & conversations among a certain descreption of men seem to give weight to this opinion—most likely it is necessity & not the will that assents to the adoption of such a measure. The affairs at Home & in all the Dependencies of Britain were such a gloomy aspect as might frighten bolder men than those who compose the British Council.
Some flying reports from Portugal frighten them a little. A few days ago a privateer wch. had touchd at the Entrance of the Tagus brought accots to England that an Embargo had been laid on all English ships at Lisbon & the report of the day is, that a French fleet has enterd the Tagus to demand of Portugal an acquiescence to the neutral Confederacy or declare which side they will take in the war. The more thinking part of this metropolis say that England ought to trust as little as possible to the fidelity & firmness of a power situated as Portugal is, subject to the immedeate controul & even compulsion of arbitrary, powerful, & daring Enemys—most likely the accot may be premature, yet there may be some foundation for it from the Complexion of things between Spain & portugal.
Every day produces some new instance of the wretched state both of the English army & navy in the Wt Indies. Rodnys fleet seem fixd to the harbours of St. Christophers inactive till the herricane months drive Him away or until some succour is sent from hence. Eight ships of the Line are preparing with all Expedition to go thither. This fleet is orderd out in consequence of ministry having recd advice that a like number was dispatchd about five weeks ago from France to martinico.
The Virginia frigate is arrivd express from N York, but as the Bearer will not deliver this letter for many days to come & long after your getting more authentic accots of the news she brings, I need not mention particulars here—indeed we have nothing as yet but reports, & these are all spoken of as unfavorable to England. Every Countenance speak them bad.
I am with very great respect Your Ob Ser
T D
 
Notation: Sept. 26. 1780
